Citation Nr: 1410835	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a concussion, to include cerebral vascular accident (CVA) and fusiform vertebrobasilar aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  

The Board has expanded the claim, to include a CVA and aneurysm, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The reopened service connection claim for residuals of a concussion, to include a CVA and aneurysm, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1971 rating decision denied service connection for residuals of a cerebral concussion.   

2.  Evidence associated with the claims file since June 1971 is new and material and raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

Evidence received since the June 1971 rating decision is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1971 rating decision, the claim for residuals of a cerebral concussion was denied.  Although the service treatment records documented that the Veteran sustained a cerebral concussion after being involved in a January 1970 motor vehicle accident (MVA), no residuals were shown on the post-service VA examination.  The Veteran did not appeal the denial and it therefore became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013).  The medical evidence received since the 1971 decision includes diagnoses of a CVA and an aneurysm which the Veteran has attributed to the concussion during service.  The newly-submitted medical and lay evidence, when presumed credible, relates to the unestablished element of an in-service event, and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.


ORDER

New and material evidence has been received to reopen the service connection claim for residuals of a concussion; the petition to reopen is granted.



REMAND

The case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he currently has any brain/neurologic residuals of the in-service cerebral concussion.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

After a complete review of the record, the examiner is asked to indicate whether the Veteran has any residuals from the in-service January 1970 cerebral concussion he sustained after a motor vehicle accident. 

In addition, the examiner is asked to specifically provide an opinion as to whether the Veteran's current CVA and aneurysm began during service or is otherwise related to any event, injury, or disease in service, to include the January 1970 cerebral concussion.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case, and indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After the requested development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


